DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, last line: change “the other end” to “an other end”. 


Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
The general concept of a device which heat a cigarette that has been placed therein is generally known. 
PLOJOUX et al. (US 2015/0013696) discloses an aerosol generating device configured to receive a smoking article (Abstract; Figure 2A).
HOLOUBEK et al. (US 2018/0049471) also discloses a device for heating a cigarette (Abstract; Paragraphs [0068] and [0069]). 
These types of devices however do not include all of the remaining features of claim 1, such as the claimed thermal insulation cotton, stainless-steel tube, magnet, etc. and their configuration as claimed, per se. 
LIU (US 2014/0209106) discloses cotton insulation between a support tube and jacket tube (Paragraph [0010]; [0020]). The thermal insulation, however, is not sheathed on a stainless-steel tube, per se.
LIU (US 2017/0013881) discloses cotton around a stainless wire heater tube (Paragraphs [0008], [0019], [0022]). However, if the stainless tube heater is considered the claimed stainless-steel tube, then LIU is lacking the claimed inductor. Moreover, if the stainless tube heater is considered the claimed stainless-steel tube, then the limitations directed to the claimed stainless-steel tube are not met. 
LIN et al. (US 20170224023) discloses a silicone rubber holder that holes the air sensor (Paragraph [0056]). Likewise, LIN et al. (US 20170301898) discloses a silicone isolation means that holds an air sensor (Paragraph [0067]). However, neither reference discloses that the silicone sleeve is disposed in the annular sleeve and the annular sleeve is embedded in the coil support, per se. 
The concept of having the inductor connected to a PCB via pins is generally known. LIPOWICZ (US 2017/0245547) (Paragraph [0065]) and GUO (US 2018/0279682) (Paragraph [0093]) disclose connecting the heater with leads to a circuit board. 
The various parts of the claimed devices appear to be generally known in the art, some of said features are noted above. However, as shown above, said features are not generally taught with the claimed configuration, per se. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745